79 So.3d 869 (2012)
Joshua James WRIGHT, Appellant,
v.
STATE of Florida, Appellee.
No. 5D11-2842.
District Court of Appeal of Florida, Fifth District.
February 7, 2012.
James S. Purdy, Public Defender, and Allison A. Havens, Assistant Public Defender, Daytona Beach, for Appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Wesley Heidt, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See Flagg v. State, 74 So.3d 138 (Fla. 1st DCA 2011).
ORFINGER, C.J., PALMER and EVANDER, JJ., concur.